Citation Nr: 0938555	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-06 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas (the May 
2007 rating decision incorrectly styled the issue as a claim 
to reopen service connection for a low back disability based 
upon new and material evidence).  As this claim has not 
previously reached a final adjudication, the issue is 
reviewed by the Board on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the Board agrees with the Veteran's 
representative that the Veteran's September 2005 
correspondence should have been considered a notice of 
disagreement (NOD) of the March 2005 rating decision denying 
service connection for a low back disability.  As such, the 
issue on review before the Board is properly styled as 
service connection for a low back disability.

The Veteran contends that a new examination is warranted to 
determine the etiology of his current back disability.  In 
support of the representative's argument, the Board notes 
that the July 2005 examiner did not offer opinions as to the 
etiology of the Veteran's back disability.  This case 
presents certain medical questions which concern the 
relationship, if any, between the Veteran's current back 
disability and his military service, and cannot be answered 
by the Board in light of the existing evidence.  These 
questions must be addressed by an appropriately qualified 
medical professional.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).

With respect to the appellant's claim for TDIU, the Board 
finds this issue to be inextricably intertwined with the 
issue of service connection for low back disability.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the 
Board cannot fairly proceed in adjudicating this issue until 
any outstanding matter with regard to the appellant's claims 
for service connection has been resolved.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA 
orthopedic examination to determine the 
nature and etiology of his present back 
disability.  Pertinent documents in the 
Veteran's claims folder should be reviewed 
in conjunction with the examination and 
the examiner should note that this has 
been accomplished in the examination 
report.  The examiner should then provide 
an opinion as to whether a present back 
disability is at least as likely as not (a 
50 percent or higher degree of 
probability) related to back injuries 
incurred in service as described by the 
Veteran.  The examiner should provide a 
rationale for his or her opinion.

2.  Thereafter, the RO should review the 
claim folder to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims of service 
connection for low back disability and 
TDIU on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


